UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


THE BARDEN & ROBESON                   
CORPORATION,
              Plaintiff-Appellant,
                 v.
FELLOWSHIP BAPTIST CHURCH OF                    No. 01-1134
VIENNA, by and through its Trustees;
GLEN GAINER, III; CLAYTON BOND;
KERMIT POLAN,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
    for the Southern District of West Virginia, at Parkersburg.
             Joseph Robert Goodwin, District Judge.
                         (CA-00-1005-6)

                      Argued: December 4, 2001

                      Decided: January 8, 2002

      Before WILKINS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Nathan M. Lyman, LYMAN & LYMAN, L.L.C., Albion,
New York, for Appellant. Charles Edward McDonough, BOWLES,
RICE, MCDAVID & LOVE, P.L.L.C., Parkersburg, West Virginia,
2         BARDEN & ROBESON v. FELLOWSHIP BAPTIST CHURCH
for Appellees. ON BRIEF: Robert L. Bays, BOWLES, RICE,
MCDAVID & LOVE, P.L.L.C., Parkersburg, West Virginia, for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   The Barden & Robeson Corporation (Barden) appeals the district
court’s dismissal (for lack of subject matter jurisdiction) of its petition
to compel arbitration in its contractual dispute with the Fellowship
Baptist Church of Vienna, West Virginia. The district court explained
in its opinion that state courts in West Virginia had already consid-
ered Barden’s arbitration claim and had entered judgment against
Barden in the contractual dispute. The district court found that Bar-
den’s petition in federal court was in effect an attempt to upset the
judgment of the West Virginia circuit court and held that the Rooker-
Feldman doctrine precluded federal court jurisdiction over Barden’s
petition. We agree with the district court that it lacked subject matter
jurisdiction over Barden’s petition to compel arbitration, and we
affirm on that court’s reasoning. See Barden & Robeson Corp. v. Fel-
lowship Baptist Church of Vienna, No. 6:00-1005 (S.D. W.Va. Jan.
9, 2001).

                                                             AFFIRMED